935 F.2d 1288Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lovell PALMER, a/k/a Jungo, a/k/a Jungle, Defendant-Appellant.
No. 90-9792.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1990.Decided June 20, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CR-89-8)
Lovell Palmer, Appellant pro se.
Albert David Alberi, Commonwealth's Attorney's Office, Virginia Beach, Va., for appellees.
E.D.Va.
DISMISSED.
Before WILKINSON, WILKINS and NIEMEYER, Circuit Judges.

PER CURIUM:

1
Lovell Powell submitted his notice of appeal to prison authorities outside the ten-day period established by Federal Rule of Appellate Procedure 4(b).  It was therefore untimely.  In addition, because no notice of appeal was filed within the 30-day extension period of Rule 4(b), the district court was without power to grant Powell's motion for an extension of time.


2
The time periods established by Federal Rule of Appellate Procedure 4 are "mandatory and jurisdictional."    Browder v. Director, Dept. of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Powell's failure to note a timely appeal deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.